Hubbell, J.
The plaintiff in error was summoned as a garnishee, and appeared and answered that he and his partner, Baton, had given a negotiable promissory note to Wales, the defendant in the attachment suit, which was not then due; that the note had been made negotiable to enable Wales to *460turn it out to Ms creditors, and that no demand of payment had been made of the'makers.
No evidence was given showing that the note, at the time of serving the garnishee process, was owned by Wales, or was in his possession.
To render the garnishee liable, it must appear that he had in his possession “ property, credits or effects ” belonging to Wales, the defeudaut in the attachment suit, or was “indebted ” to him. There was no evidence of property, credits or indebtedness other than the'note made by Carson <& Eaton ; and waiving the question whether that note could form the subject of attachment in a suit against Canon alone, it is clear that it was evidence of indebtedness only to the indorsee or bearer, whoever he might be. The note being negotiable, was liable to be transferred from hand to hand, until due, and each subsequent holder would gain a perfect right of action against the makers.
Holding the makers liable under the garnishee process, before the maturity of the note, would subject them to pay it twice over, or would defeat the action of the real owner. We must not so construe the statute relating to attachments as to defeat the long-established rules of the law merchant. That law, wMch gives currency and character to negotiable paper, has been incorporated hato the statutes of Wisconsin, and is deemed of salutary effect in the general business of the community.
Because, therefore, the answer of the plaintiff in error did not disclose any indebtedness to the defendant, Wales, nor disclose airy properly, credits or effects belonging to him, in the possession of the garnishee, the judgment of the circuit court was erroneous. Whether a negotiable promissory note, past due, may not be the subject of attachment as credit or indebtedness ha the hands of the maker, it is not necessary now to decide. Nor is it necessary to pass upon sevea’al other points in the case presented by the plaintiff ha error’..
Judgment reversed with costs.